



EXHIBIT 10.1
cbalogoa14.jpg [cbalogoa14.jpg]
July 12, 2019


Ed Smith
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, Oregon 97227
Re:    Employment Agreement
Dear Ed:
This letter amends and supersedes your employment letter dated June 29, 2016,
and any prior formal or informal agreement regarding your employment by Craft
Brew Alliance, Inc. (the "Company"), with the exception of any confidentiality,
noncompetition, and/or nonsolicitation agreement(s) you have entered into with
the Company.
This letter constitutes your Employment Agreement (this "Agreement") with the
Company, effective July 1, 2019 (the "Effective Date"). You and the Company are
collectively referred to in this Agreement as "the Parties" (or individually as
a "Party"). This Agreement sets forth the terms and conditions of your continued
employment with the Company as its Corporate Controller as of the Effective
Date. Capitalized terms not otherwise defined in the body of this Agreement have
the meanings set forth on Exhibit A.
1.Term
The term of this Agreement shall be three years, from the Effective Date through
June 30, 2022 (the "Contract Term"), subject to Section 3 of this Agreement. In
the event that the Company experiences a Change in Control Event, the Contract
Term will extend to the later of (a) the first anniversary of the Change in
Control Event or (b) the date set forth in the preceding sentence.
2.    Compensation and Benefits
2.1    Base Compensation
As of the Effective Date, your annual base salary rate is $164,864, subject to
standard tax withholdings and other payroll deductions. Your base salary level
will be reviewed periodically for adjustment in accordance with the Company’s
policies and procedures.


-1-


    

--------------------------------------------------------------------------------





2.2    Bonus Compensation
You will be eligible to participate in any bonus program or plans applicable to
your job classification, as determined by the Compensation Committee of the
Company’s Board of Directors or its delegee (the “Compensation Committee”).
2.3    Long-Term Incentive Compensation
You will also be eligible to participate in the Company's 2014 Stock Incentive
Plan (or its successor), to the extent applicable to your job classification, as
determined by the Compensation Committee.
2.4    Employee Benefits
You are eligible to participate in employee benefit programs made available to
the Company's employees in your job classification.
3.    Termination & Severance
3.1    Termination During Contract Term
Except as provided in Section 3.2, in the event that (a) the Company terminates
your employment effective on a date prior to or as of the end of the Contract
Term for any reason other than Cause or (b) you terminate your employment prior
to or as of the end of the Contract Term due to Good Reason, the Company will
continue to pay you your then-current base salary for 6 months from your
termination date (the "Severance Period"). The severance payments under this
paragraph shall not exceed two times the lesser of (y) the sum of your
annualized compensation based upon your annual salary in the year preceding the
year in which your employment is terminated (adjusted for any increase during
that year that was expected to continue indefinitely if your employment had not
terminated) and (z) the applicable dollar limit under Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the "Code"), for the calendar year in
which your employment is terminated.
In addition, if you become entitled to severance pay under the first paragraph
of this Section 3.1, the Company will also make a lump sum payment to you within
45 days of your termination of employment in an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance
coverage during the Severance Period based on such premiums in effect on the
date of your termination.
3.2    Termination in Connection with a Change in Control Event.
In the event that (a) the Company experiences a Change in Control Event and
(b) either (i) the Company terminates your employment effective on a date prior
to the first anniversary of the Change in Control Event for any reason other
than Cause or (ii) you terminate your employment prior to the first anniversary
of the Change in Control Event due to Good Reason, and (c) in the case of a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event, you represent and warrant that, as of the termination of your
employment, you have not entered into any understanding or arrangement with the




-2-


    

--------------------------------------------------------------------------------





acquiring individual or entity regarding future employment, the Company will (A)
make a lump sum payment to you within 45 days of the termination of your
employment equal to the sum of: (1) your then-current monthly base salary
multiplied by 12; (2) an amount equal to the amount necessary to pay your COBRA
premiums for continuation of group health insurance coverage for 12 months based
on such premiums in effect on the date of your termination; and (3) your full
target bonus amount (if any) for the year in which your termination of
employment occurs and (B) effective immediately prior to your termination of
employment: (x) fully vest all Restricted Stock Units; (y) fully vest all awards
under any Company-wide incentive program (such as the Company’s Employee RSU
Program); and (z) fully vest and cause to become immediately exercisable all
outstanding stock options granted to you prior to the Change in Control Event.
The payments and benefits under this Section 3.2 are in lieu of the benefits
under Section 3.1, and in no event will you be paid benefits under both
Sections 3.1 and 3.2.
Notwithstanding the foregoing, in the event that (A) the Company experiences a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event and (B) prior to the date of payment under this Section 3.2 you
accept a position with the acquirer of the Company's assets, which in any other
Change in Control Event would not justify a termination for Good Reason under
clause (b)(ii) of the preceding paragraph, all benefits under Sections 3.1 and
3.2 will be forfeited.
The Parties agree and acknowledge that their intent is that none of the benefits
payable under this Section 3.2 shall constitute an "excess parachute payment"
under Section 280G of the Code that would give rise to an excise tax under
Section 4999 of the Code or a loss of deduction under Section 280G of the Code.
To give effect to that intent, and notwithstanding any other provision of this
Agreement to the contrary, the Parties specifically agree that the aggregate
amount of the benefits payable to you or for your benefit that constitute
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, under
this Agreement or any other agreement or arrangement between you and the
Company, shall not exceed 2.99 multiplied by your "base amount," as defined in
Section 280G(b)(3) of the Code (the "Maximum Benefit Amount"). The Company shall
make all calculations and determinations under this Section 3.2 (including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities) in good faith, which calculations and
determinations shall be binding on you absent manifest error. The Company shall
provide you with a reasonable opportunity to review and comment on the Company's
calculations. If at any time it is determined that the amount paid to you or for
your benefit pursuant to this Agreement or any other agreement or arrangement
between you and the Company exceeded the Maximum Benefit Amount, you shall
immediately repay the excess to the Company, together with interest from the
date of original payment to you at the discount rate applicable under
Section 280G(d)(4) of the Code.
3.3    Termination at End of Contract Term
Following the Contract Term, if the Parties have not negotiated a replacement
agreement or renewal of this Agreement, this Agreement shall terminate (except
with respect to any obligations that expressly extend beyond termination) and
employment may continue on an at-will basis with either Party free to end the
employment relationship for any reason at any time, with or without Cause, Good
Reason, or notice, and without severance obligations.








-3-


    

--------------------------------------------------------------------------------





3.4    Release of Claims
The Company will require you to execute an appropriate general release of all
claims that you may have relating to your employment with the Company and
termination of your employment as a condition to your receipt of any severance
payments or other benefits under this Agreement other than those required by law
or provided to employees generally. If such general release of claims is not
executed within 30 days following the date your employment with the Company is
terminated, all severance payments and other benefits payable after such 30‑day
period will be forfeited, and you agree to repay any severance payments, and the
value of other benefits, paid to you during such period.
3.5    Competition During Severance Period
If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of the Company's
business relating to alcoholic beverages, your severance payments and benefits
under Section 3.1 will terminate as of the effective date of such employment or
association. The foregoing does not supersede or replace any provision of any
noncompetition or nonsolicitation agreement between you and the Company,
including without limitation the Employee Confidentiality and Nonsolicitation
Agreement described in Section 4.
4.    Confidentiality and Nonsolicitation
You agree to execute and deliver the Employee Confidentiality and
Nonsolicitation Agreement attached hereto as Exhibit B prior to the Effective
Date.
5.    Code Section 409A
For purposes of this Agreement, a termination of your employment will be deemed
to occur only when or if there has been a "separation from service" as such term
is defined in Treasury Regulation Section 1.409A-1(h). The severance payments
and other benefits under this Agreement are intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Agreement being either "short-term deferrals" within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.
6.    Severability
In the event that a court of competent jurisdiction determines that a provision
of this Agreement is unenforceable or not fully enforceable, the Parties agree
that this Agreement is severable and should be enforced to the full extent
allowed by law to best effectuate the intentions of the Parties.














-4-


    

--------------------------------------------------------------------------------





7.    Code of Conduct
By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for employees of the
Company.
We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.
Sincerely,
/s/Andrew J. Thomas
Andrew J. Thomas
Chief Executive Officer
Acknowledged and Agreed:
/s/ Edwin A Smith     Date: 7/15 , 2019
Ed Smith
Attachments:     Exhibit A (Definitions)
    Exhibit B (Employee Confidentiality and Nonsolicitation Agreement)
































-5-


    

--------------------------------------------------------------------------------






EXHIBIT A
Definitions
1.    "Cause" shall mean that (a) you have engaged in conduct which has
substantially and adversely impaired the interests of the Company, or would be
likely to do so if you were to remain employed by the Company; (b) you have
engaged in fraud, dishonesty or self-dealing relating to or arising out of your
employment with the Company; (c) you have violated any criminal law relating to
your employment or to the Company; (d) you have engaged in conduct which
constitutes a material violation of a significant Company policy or the
Company's Code of Conduct and Ethics as in effect from time to time, including,
without limitation, violation of policies relating to discrimination,
harassment, use of drugs and alcohol, and workplace violence; or (e) you have
repeatedly refused to obey lawful directions of your supervisor.
2.    "Change in Control Event" shall mean the occurrence of any of the
following events:
(a)    Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquirer, constitutes more than 50 percent of the total fair market value or
total voting power of the Company's stock. If any one person or entity, or more
than one person or entity acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the Company's
stock, the acquisition of additional stock by the same person or entity or
persons or entities acting as a group does not cause a Change in Control Event.
An increase in the percentage of stock owned by any one person or entity, or
persons or entities acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property, is treated as an
acquisition of stock; or
(b)    A majority of the members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or
(c)    Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12‑month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) assets from the Company that have a total gross fair market
value equal to at least 75 percent of the total gross fair market value of all
the Company's assets immediately prior to the acquisition or acquisitions. Gross
fair market value means the value of the Company's assets, or the value of the
assets being disposed of, without regard to any liabilities associated with
these assets.
In determining whether a Change in Control Event has occurred, the attribution
rules under Section 318 of the Code will apply to determine stock ownership. The
stock underlying a vested option is treated as owned by the individual who holds
the vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.














-1-





--------------------------------------------------------------------------------





3.    "Good Reason" shall mean the occurrence of one or more of the following
events without your consent: (a) a material reduction in your base compensation;
(b) a material reduction in your authority, duties, or responsibilities as an
employee of the Company; (c) a material reduction in the authority, duties, or
responsibilities of the person or persons to whom you report; or (d) a
relocation of your principal office to a location that is more than 100 miles
from your current workplace; provided, however, that "good reason" shall only be
deemed to have occurred if: (i) within 90 days after the initial existence of
the circumstances constituting "Good Reason," you provide the Company with a
written notice describing such circumstances; (ii) the Company fails to cure the
circumstances within 30 days after the Company receives your notice; and
(iii) you terminate your employment with the Company within 90 days of the date
of your notice.










































-2-


    

--------------------------------------------------------------------------------





EXHIBIT B


EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT


In consideration of and as a condition of the granting of employment with Craft
Brew Alliance, Inc.("Company"), Employee agrees as follows:
1.
Covenant Not To Hire Or Solicit Other Employees. Subject to applicable state law
requirements, Employee will not during Employee's employment and for a period of
two (2) years after termination of Employee's employment employ in any business
competitive with or otherwise similar to that of Company's any current employee
of Company or any employee of Company whose employment with Company terminated
within the previous thirty (30) days, nor will Employee otherwise solicit or
induce or attempt to solicit or induce any current employee of Company to
terminate his or her employment with Company for any reason.

2.
Confidentiality. Employee agrees, both during Employee's employment and after
termination of Employee's employment, to protect and preserve as confidential
and to not disclose to any person or entity or use any and all Confidential
Information, as defined below, acquired during Employee's employment with
Company. "Confidential Information" is defined as: financial information related
to the operation of Company's business; all formulas, recipes, and procedures
relating to the production of Company's products and all information related to
such production; Company's unique marketing plans; and the preferences of
Company's customers, but does not include information considered part of the
public domain.

3.
No Violation of Other Obligations. I certify that my working for Company does
not violate any contractual obligations I owe to any third party. I will not
disclose to Company or use during my employment any trade secrets or other
confidential information of any third party without that party's consent. I
acknowledge that Company wishes me to abide strictly by the terms of valid and
enforceable obligations I have to prior employers. I will inform my
manager/supervisor whenever I believe a task I am to perform for Company could
jeopardize my ability to abide by those obligations.

4.
Company Materials. All notes, files, data, disks, tapes, reference items,
sketches, drawings, memoranda, records, and other materials in whatever form in
any way relating to any of the information referred to in paragraph 2 above or
otherwise to Company's business shall belong exclusively to Company. Employee
agrees to immediately turn over to Company, without retaining any copies, all
such materials in Employee's possession or under Employee's control at any time
at the request of Company or, in any event, upon the termination of Employee's
employment with Company for any reason.

5.
Work Made For Hire. All creative work, including but not limited to computer
programs or models, templates, marketing plans, designs, graphics, techniques,
processes, documentation, formulae, products, and technical information prepared
or originated by Employee for Company at any time during Employee's employment
with Company, constitutes work made for hire. All rights to this work, as well
as enhancements and modifications to it, are owned by Company; and, in any
event, Employee hereby assigns to Company all rights, title, and interest
whether by way of copyright, trade secret, or otherwise, in all such work,
whether or not subject to protection by copyright laws or other intellectual
property laws. Employee shall take all actions reasonably requested by Company
to vest ownership of such creative work in Company and to permit Company to
obtain copyright, trademark, patent, or similar protection in its name.



-3-


    

--------------------------------------------------------------------------------





6.
Accounting for Profits. If Employee violates any of the provisions of this
Agreement, Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
Employee directly or indirectly shall have realized or may realize relating to,
growing out of, or in connection with any such violation. Such remedy shall be
in addition to and not in lieu of any injunctive relief or other rights or
remedies to which Company is or may be entitled at law or in equity or otherwise
under this Agreement.

7.
Injunctive Relief. Employee understands and agrees that Company shall suffer
irreparable harm in the event that Employee breaches any the provisions of this
Agreement and that monetary damages shall be inadequate to fully compensate
Company for such breach. Accordingly, Employee agrees that, in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Company, in addition to and not in lieu of any other rights, remedies
or damages available to Company at law or in equity, shall be entitled to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Employee,
or by any or all of Employee's partners, co-venturers, employers, employees,
servants, agents, representatives, and any and all persons directly or
indirectly acting for, on behalf of or with Employee.

8.
Remedies in General. If Employee fails to abide by this Agreement or any
provision of it, Company will be entitled to specific performance, including
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, and to judgment for damages caused by Employee's
breach, and to any other remedies provided by applicable law. Subsequent
employers shall have this covenant disclosed to them either by Employee or by
Company at the discretion of Company. The provisions of this Agreement are in
addition to and not in lieu of any rights or obligations of Company or Employee
under any applicable statute, regulation, or common law.

9.
Attorney Fees. In the event this Agreement is placed in the hands of any
attorney or in any action at law or in equity, administrative proceeding, or
arbitration instituted to enforce or interpret the terms of this Agreement,
including proceedings before any bankruptcy court of the United States, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys fees, costs, and necessary disbursements at trial and on any appeal
therefrom, in addition to any other relief to which such party may be entitled.

10.
Severability. If any provision, or portion thereof, in this Agreement is invalid
or legally unenforceable, it shall be enforced to the extent possible, and all
other provisions hereof shall remain in full force and effect.

11.
Waiver. The waiver by either the Company or Employee of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party and shall in no way affect the enforcement of
all the other provisions of this Agreement.

12.
Survival. The terms of this Agreement survive the termination of Employee's
employment.



        






-4-


    

--------------------------------------------------------------------------------





EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT


In consideration of and as a condition of the granting of employment with Craft
Brew Alliance, Inc. ("Company"), Employee agrees as follows:
1.
Covenant Not To Hire Or Solicit Other Employees. Subject to applicable state law
requirements, Employee will not during Employee's employment and for a period of
two (2) years after termination of Employee's employment employ in any business
competitive with or otherwise similar to that of Company's any current employee
of Company or any employee of Company whose employment with Company terminated
within the previous thirty (30) days, nor will Employee otherwise solicit or
induce or attempt to solicit or induce any current employee of Company to
terminate his or her employment with Company for any reason.

2.
Confidentiality. Employee agrees, both during Employee's employment and after
termination of Employee's employment, to protect and preserve as confidential
and to not disclose to any person or entity or use any and all Confidential
Information, as defined below, acquired during Employee's employment with
Company. "Confidential Information" is defined as: financial information related
to the operation of Company's business; all formulas, recipes, and procedures
relating to the production of Company's products and all information related to
such production; Company's unique marketing plans; and the preferences of
Company's customers, but does not include information considered part of the
public domain.

3.
No Violation of Other Obligations. I certify that my working for Company does
not violate any contractual obligations I owe to any third party. I will not
disclose to Company or use during my employment any trade secrets or other
confidential information of any third party without that party's consent. I
acknowledge that Company wishes me to abide strictly by the terms of valid and
enforceable obligations I have to prior employers. I will inform my
manager/supervisor whenever I believe a task I am to perform for Company could
jeopardize my ability to abide by those obligations.

4.
Company Materials. All notes, files, data, disks, tapes, reference items,
sketches, drawings, memoranda, records, and other materials in whatever form in
any way relating to any of the information referred to in paragraph 2 above or
otherwise to Company's business shall belong exclusively to Company. Employee
agrees to immediately turn over to Company, without retaining any copies, all
such materials in Employee's possession or under Employee's control at any time
at the request of Company or, in any event, upon the termination of Employee's
employment with Company for any reason.

















Page 1 - EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT


    

--------------------------------------------------------------------------------







5.
Work Made For Hire. All creative work, including but not limited to computer
programs or models, templates, marketing plans, designs, graphics, techniques,
processes, documentation, formulae, products, and technical information prepared
or originated by Employee for Company at any time during Employee's employment
with Company, constitutes work made for hire. All rights to this work, as well
as enhancements and modifications to it, are owned by Company; and, in any
event, Employee hereby assigns to Company all rights, title, and interest
whether by way of copyright, trade secret, or otherwise, in all such work,
whether or not subject to protection by copyright laws or other intellectual
property laws. Employee shall take all actions reasonably requested by Company
to vest ownership of such creative work in Company and to permit Company to
obtain copyright, trademark, patent, or similar protection in its name.

6.
Accounting for Profits. If Employee violates any of the provisions of this
Agreement, Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
Employee directly or indirectly shall have realized or may realize relating to,
growing out of, or in connection with any such violation. Such remedy shall be
in addition to and not in lieu of any injunctive relief or other rights or
remedies to which Company is or may be entitled at law or in equity or otherwise
under this Agreement.

7.
Injunctive Relief. Employee understands and agrees that Company shall suffer
irreparable harm in the event that Employee breaches any the provisions of this
Agreement and that monetary damages shall be inadequate to fully compensate
Company for such breach. Accordingly, Employee agrees that, in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Company, in addition to and not in lieu of any other rights, remedies
or damages available to Company at law or in equity, shall be entitled to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Employee,
or by any or all of Employee's partners, co-venturers, employers, employees,
servants, agents, representatives, and any and all persons directly or
indirectly acting for, on behalf of or with Employee.

8.
Remedies in General. If Employee fails to abide by this Agreement or any
provision of it, Company will be entitled to specific performance, including
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, and to judgment for damages caused by Employee's
breach, and to any other remedies provided by applicable law. Subsequent
employers shall have this covenant disclosed to them either by Employee or by
Company at the discretion of Company. The provisions of this Agreement are in
addition to and not in lieu of any rights or obligations of Company or Employee
under any applicable statute, regulation, or common law.

9.
Attorney Fees. In the event this Agreement is placed in the hands of any
attorney or in any action at law or in equity, administrative proceeding, or
arbitration instituted to enforce or interpret the terms of this Agreement,
including proceedings before any bankruptcy court of the United States, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys fees, costs, and necessary disbursements at trial and on any appeal
therefrom, in addition to any other relief to which such party may be entitled.









Page 2 - EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT


    

--------------------------------------------------------------------------------





10.
Severability. If any provision, or portion thereof, in this Agreement is invalid
or legally unenforceable, it shall be enforced to the extent possible, and all
other provisions hereof shall remain in full force and effect.

11.
Waiver. The waiver by either the Company or Employee of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party and shall in no way affect the enforcement of
all the other provisions of this Agreement.

12.
Survival. The terms of this Agreement survive the termination of Employee's
employment.

13.
Acknowledgment. Employee acknowledges that Employee entered into this Agreement
upon Employee's initial employment or a subsequent bona fide advancement with
Company.





Dated:    7/15/19
EMPLOYEE: /s/ Edwin A. Smith
























Page 3 - EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT


    